DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 objected to because of the following informalities:  the claim recites in line 3 “the said annular opening”. This should be “said annular opening” (i.e. delete “the” which is a duplicate referring term that may be used as an alternative to “said”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the member forming said chamber sidewall part" in line 18-19.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits, the claim is examined inclusive of the interpretation “said cup opposing part being a portion of chamber sidewall part” as supported by [0030] and Fig 1 of the instant specification and drawings in which cup opposing part 163 is a portion of the chamber sidewall part 214. 
Claim 1 recites in line 21 that the “ejection head attached to said cup part in said annular lateral space…” It is initially noted that attached is interpreted as inclusive of indirectly attached such that there are intervening structures between the ejection head and the “said cup part” such as the head supporter recited in line 24 of the claim. However, the claim is unclear because in line 25-26, the claim recites that the head supporter has a free end to which the ejection head is fixed and a fixed end “attached to said chamber or said cup part in said lateral space”. It is unclear how or if the ejection head is attached to said cup part in said annular lateral space and fixed to the head supporter that as recited in line 25-26 may be attached to said chamber as an alternative to said cup part in said lateral space. Consistent with the instant specification and drawings as filed, the claim is interpreted as requiring that the head supporter must also be attached to said cup part in said annular lateral space to ensure that the limitation regarding the ejection head being attached to said cup part in said annular lateral space (limitation of line 21) is also met. Applicant is kindly requested to amend the claim to remove the recitation of “to said chamber or” in line 25 to correct this clarity issue. If applicant believes there is support for attachment of the head supporter at both the cup part and the chamber simultaneously, applicant is kindly requested to demonstrate support and to amend the claim to clarify (note that in this case the “or” should be replaced with “and” in line 25 for clarity). 
Claim 1 recites the limitation "said lateral space" in line 26.  There is insufficient antecedent basis for this limitation in the claim. For purpose of examination on the merits, the claim is examined inclusive of the interpretation the limitation is referring to “said annular lateral space” because this has antecedent basis in the claim.
The remaining claims are included for their dependency from claim 1 above.
Double Patenting
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,229,846, hereinafter ‘846 in view of US Patent Application Publication 2007/0289527 of Ito, hereinafter Ito. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 include all the limitations of instant claims 1-7 except for the recitation of the head rotator and head supporter. It is particularly noted that claim 6 defines the position of the nozzle in the space between the tubular part (equivalent to cup part) and the lid sidewall part and recited the movement (instant claim 4). The claims fail to include the head supporter and head rotator. In the same field of endeavor of supplying liquid to a rotating substrate (abstract), Ito teaches that the nozzle (ejection head) is moved from a lateral position to a position over the substrate (movement required in the claims of ‘846) by a head rotator (81 Fig 1) and with a head supporter (22a Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify claims 1-12 of ‘846 to include the head rotator and supporter of Ito because Ito teaches these are functional structures for the same purpose of moving the ejection head from a lateral position to a position over the substrate [0048]. Regarding instant claim 2, the head rotator is outside of the enlarged sealed space and this represents a mere rearrangement of parts. Regarding instant claim 3, the cup elevator is claimed in claim 12 of ‘846. Regarding instant claim 5, the another cup part represents a duplication of parts of the cup part of claim 7 of ‘846. Regarding instant claim 6, this is directed to the manner in which the apparatus is intended to be operated and does not distinguish over the structures claimed in claims 1-12 of ‘846. Instant claim 7 is met by the limitations of claims 1-12 of ‘846 regarding the movements of the lid part.
Allowable Subject Matter
Claim 1-7 would be allowable if claim 1 is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action using the language proposed above to support the interpretations applied above and if a terminal disclaimer is filed to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record US 2014/0060423 (cited in IDS) of Nakai et al., hereinafter Nakai, fails to teach or render obvious all the limitations of instant claim 1, and in particular the limitations regarding the ejection head and the head supporter being attached to said cup part in said lateral space and the head rotator being fixed to an upper part of said cup part within the context of the claimed apparatus and in particular the limitations regarding sealing of the chamber space by closing the upper opening of the chamber body with the chamber lid part and the movement of the lid part to form the annular lateral space and the movement to form the enlarged sealed space formed by communicating the chamber space and the annular lateral space through the annular lateral opening. Nakai teaches the formations of the sealed chamber space, annular lateral space, annular opening, and the sealed enlarged space (see Final office action mailed 08/13/2020 in parent application 14/776963 p3-4 for exact structure mapping). Nakai fails to teach the ejection head attached to the cup part in said annular lateral space and the corresponding head supporter attached to said cup part in said annular lateral space and fails to teach said head rotator fixed to an upper part of said cup part. Prior art of record US 2012/0103522 (cited in IDS) of Hohenwarter et al., hereinafter Hohenwarter, teaches a head supporter and head rotator, but fails to teach or fairly suggest the claimed attachment points because Hohenwarter teaches the attachment to the stationary chamber rather than a moveable cup part. Additional prior art US  2003/0010671 also fails to teach or suggest attachment of the head supporter to the cup part in the annular lateral space and the head rotator fixed to an upper part of said cup part because this art also teaches these structures attached to a stationary part of the chamber (see Fig 12 and attachment of 56 in portion 50). US 2003/0196986 also teaches an ejection head with head supporter (10 Fig 1-2) that is attached to a stationary part of the chamber that would be considered the chamber side wall (part 2). US 2007/0289527 also teaches a nozzle attached to the stationary chamber portion (Fig 1, see 22, 22a, 81 , and 23). US 2008/0170988 teaches the nozzle (68 Fig 1) attached to a stationary point outside of the cup part (50 Fig 1) at a support and movement mechanisms (65 and 69 Fig 1). US 2002/0144719 teaches a nozzle (81 Fig 4) and head supporter (82 Fig 4) attached to the upper part of a stationary sidewall (60 Fig 4). US 2011/0240601 teaches an ejection head (4 Fig 1) and head supporter (15 Fig 1) that is stored in an annular lateral space but is attached to a structure that does not move and forms the chamber sidewall (17 Fig 1). Relevant art that is not prior art such as 2016/0351421 also fails to teach the claimed ejection head with head supporter and head rotator with the claimed attachment points (Fig 1). US 10366908 which is not prior art teaches the head rotator and head supporter and ejection head (861-863) but fails to teach it attached to said cup part in a manner in which all the limitations of instant claim 1 are met regarding the sealing of the chamber by closing an upper opening of the chamber body with the chamber lid part, the enlarged sealed space, and contact of the cup part with the lid part.
The remaining claims are included for their dependency from claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET KLUNK/Examiner, Art Unit 1716      

/KARLA A MOORE/Primary Examiner, Art Unit 1716